DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicant’s’ claims and remarks filed 11/25/2020 are acknowledged. 
The terminal disclaimer filed 11/25/2020 has been disapproved. The person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record.37 CFR 1.321(a) and (b).

INFORMATION DISCLOSURE STATEMENT
2.      No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.         Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 112 

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-33, 35, 37-38, 40-41, 46 and 48 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claims 31 and 46 recite the limitation “wherein the ratio of vitamin E to Vitamin C is at least 1 IU to 1 mg weight percent of the composition” and this limitation is confusing to the metes and bounds. Different forms have different IUs so it is unclear exactly what the ratio is. The Examiner suggest changing IU to mg. To convert from IU to mg: 1 IU of the natural form is equivalent to 0.67 mg of d-alpha-tocopherol. 1 IU of the synthetic form is equivalent to 0.9 mg of d-alpha-tocopherol.


Claim Rejections - 35 USC § 112-Written Description 
5.       The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-33, 35, 37-38, 40-41, 46 and 48 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  



“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Costello, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
          Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:

“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, the claims are drawn to a composition comprising at least one source of Vitamin E comprising a combination of beta-tocopherol, gamma-tocopherol, delta-tocopherol, alpha-tocotrienol,  beta-tocotrienol, gamma-tocotrienol and delta-tocotrienol, at least one source of vitamin C, selenium, zinc, lycopene, a carnitine source comprising acetyl L-carnitine and Propionyl L-carnitine or acceptable form 
(1) Level of skill and knowledge in the art: 
The level of skill and knowledge in the art is replete with regards vitamin compositions for health. MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc.,  127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). 

(2) Partial structure:
The specification teaches inclusion of antioxidant agents which may be Coenzyme Q10 and that the effective amount of one or more-antioxidants is not limited (para 0062). The specification discloses the  amount of the active antioxidants which will 
Neither the specification nor the art indicate a relationship between the structure needed to obtain the recited sperm DNA properties.  The claims recite physical properties that are not necessitated by the structural limitations (i.e., which ingredients and relative amounts). There is no guidance as to what needs to be included in the composition and at what relative amounts would be needed in obtaining the specific properties (Sperm DNA measured). For these reasons, the pending claims lack a written description.
(3) Physical and/or chemical properties and (4) Functional characteristics:

The physical and/or chemical properties of the composition that provide for all the functional properties claimed are not determinable because no specific components to the composition are disclosed.  The general ingredients such as these antioxidants are known, but it is not disclosed what is needed  in order to arrive at the properties.
(5) Method of making the claimed invention:

  Although the claims may recite some structural characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification. The specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims and what combinations would give the functional properties. As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad and generic, with respect to all possible compounds encompassed by the claims.   Although the claims may recite some structural characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.  While having written description of the claimed therapeutics and compounds identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. The claims recite generally known antioxidants in any amounts and it is not clear what needs to be included and what amounts in order to obtain the properties
There is no nexus between what needs to be included in the composition to obtain the specific properties as claimed.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification .
DOUBLE PATENTING 
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-38, 40-41 and 46-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11 of US Patent 8,377,454. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim composition comprising vitamin E, vitamin C, folic acid, lycopene, carnitine such as propionyl-L-carnitine and/or acetyl-L-carnitine, selenium, zinc, etc. in overlapping amounts which is free of vitamin A, vitamin K and garlic for a similar sperm DNA fragmentation index.
Claims 31-38, 4041 and 46-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 16-18 of US 


RESPONSE TO ARGUMENTS
7.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
Applicants argue that they can be their own lexicographer and the language when plainly read conveys that the ratio of vitamin E to vitamin C is simply 1 IU to 1 mg per each percent weight of the total formulation. In other words each 1 percent weight of the formula would contain 1 IU vitamin E and 1 mg vitamin. One of ordinary skill in the art would have been able to determine the meaning and scope of the term in view of the specification and knowledge generally available in the field. 
In response, the Examiner respectfully submits that an applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. The Examiner disagrees that the specification has clearly set forth the limitation. To convert from IU to mg: 1 IU of the natural form is equivalent to 0.67 mg of d-alpha-
Applicants argue that the claim is directed to a composition with specific ingredients. The specification further provides specific examples describing methods of manufacturing and the specific ingredients that can include the claimed invention. The inclusion of Coenzyme Q10 is supplementary to the exemplified combination of ingredients that have already shown the claimed properties and impact on the DNA fragmentation of the subject that has received the composition. 
In response, the Examiner respectfully submits that without any recognized correlation between structure and function, those of ordinary skill in the art would not be able to identify without further testing which combinations of ingredients and amounts are needed in order to obtain the recited sperm DNA properties. Claim 31 recites any amount of vitamin E, any amount of vitamin C, any amount zinc, any amount of lycopene, any amount of the carnitine source, any amount of folate or folic acid, any amount of Coenzyme Q10 the only identifying amount is the ratio of vitamin E to C. Neither the specification nor the art indicate a relationship between the structures needed to obtain the recited sperm DNA properties. The claims recite physical properties that are not necessitated by the structural limitations (i.e., which ingredients and relative amounts). It is marinated that there is no guidance as to what needs to be included in the composition and what relative amounts would be needed in obtaining the specific sperm DNA as measured. 
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized 
Applicant argues the independent claims as pending are directed to a composition which requires particular set of ingredients, particular ratio of ingredients to achieve the effect. In response, the Examiner disagrees that particular ratio of ingredients are recited as the only recited ratio applies to the vitamin E relative to the vitamin C. No other ratio or amounts are mentioned in the independent claim. 
Applicants argue that the invention is based on the unexpectedly discovery that the instantly claimed blend of listed ingredients drastically reduce sperm DNA  fragmentation from the pretreatment baseline and increase rate of pregnancy. 
In response, the Examiner respectfully submits that the unexpected results are not found persuasive because they are not commensurate in scope with the claims. Tables 1-10 in the specification recite very specific ingredients in specific amounts which are not defined by claim 31. For Example, Vitamin E 200 IU was the only amount disclosed but the claim calls for any amount such that it is within a certain ratio of Vitamin C. For Example zinc has been tested at 15 mg with no other showing of any values outside the examples. The Examples which led to the discovery that the index for measuring sperm DNA damage is reduced post-treatment by at least 2.5 % as compared to the pretreatment is not commensurate in scope with the claims. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). 

CONCLUSION
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

CORRESPONDENCE
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Primary Examiner, At Unit 1615